2 A.3d 1095 (2010)
415 Md. 433
ANNE ARUNDEL COUNTY TAXPAYERS ASSOCIATION, INC., et al.
v.
ANNE ARUNDEL COUNTY BOARD OF ELECTIONS, et al.
No. 157, September Term, 2009.
Court of Appeals of Maryland.
August 24, 2010.
Roy L. Mason, Robert H.B. Cawood, and John R. Greiber, Jr. of Mason & Cawood of Annapolis, MD, for Appellants.
Alan M. Rifkin, M. Celeste Bruce and Michael D. Berman of Rifkin, Livingston, Levitan & Silver, LLC of Annapolis, MD; Bruce L. Marcus of MarcusBonsib, LLC of Greenbelt, MD; Timothy F. Maloney of Joseph, Greenwald & Laake, PA of Greenbelt, MD; James C. Praley of Lessans, Praley & McCormick of Glen Burnie, MD, for Appellees.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, ADKINS, BARBERA, JOHN C. ELDRIDGE, (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari and the conditional cross petition in the above entitled case, it is this 24th day of August, 2010,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Anne Arundel County be, and it is hereby, summarily affirmed. Costs in this Court to be paid by the appellants.